This case comes to this court on appeal from the district court of Oklahoma county and was filed on October 1, 1914. Plaintiff in error's brief was duly served and filed on December 18, 1915. Although the cause has been duly submitted by order of the court, defendant in error has failed to file its answer brief within the time allowed by the rules of the court, and no reason has been given for such failure.
We have examined plaintiff in error's brief, and it reasonably well sustains the assignments of error set out in its petition in error, and we, therefore, without searching the record to find some reason why the judgment appealed from should be sustained, recommend that it be reversed and remanded to the district court of Oklahoma county, with directions that a new trial be granted.
By the Court: It is so ordered.